IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-85,144-02



                   EX PARTE BRADY ALAN DANIEL, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 3029-A IN THE 35TH DISTRICT COURT
                         FROM MILLS COUNTY

       A LCALA, J., filed a concurring opinion in which J OHNSON, J., joined.

                               CONCURRING OPINION

       I respectfully concur in the Court’s order that remands this pro se habeas application

to the convicting court for further development of the record. I, however, do not join the

Court’s order because it fails to accurately track the statutory language in the Code of

Criminal Procedure, in that it improperly limits an indigent pro se habeas applicant’s

entitlement to the assistance of appointed post-conviction counsel to situations involving a

hearing on remand. As I previously explained in my concurring opinion in Ex parte Pointer,

in order to comply with the statutory requirements in the Code, this Court’s order should

instead more broadly require a habeas court to appoint counsel for an indigent pro se habeas
                                                                                     Daniel - 2

applicant whenever the court determines that the interests of justice require it. See Ex parte

Pointer, Nos. WR-84,786-01 & WR-84,786-02, 2016 WL 3193254 (Tex. Crim. App. June

8, 2016) (Alcala, J., concurring) (citing T EX. C ODE C RIM. P ROC. art. 1.051(d)(3) (providing

that an indigent habeas applicant “is entitled to have the trial court appoint an attorney to

represent him in . . . a habeas corpus proceeding if the court concludes that the interests of

justice require representation”)). Because the Court’s order fails to track the statutory

language in the Code of Criminal Procedure by incorrectly suggesting that the habeas court’s

authority to appoint post-conviction counsel is limited to situations involving a hearing on

remand, I cannot join the Court’s order. Aside from my disagreement with the language in

this Court’s order, I otherwise respectfully concur.

Filed: June 29, 2016

Do not publish